Citation Nr: 0410910	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  93-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residuals of a 
head injury.

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a skin disorder.  

3.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a lung disorder.  

4.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for hair loss.  

5.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for a disability of the 
teeth claimed as a residual of exposure to ionizing radiation.

8.  Entitlement to service connection for diabetes mellitus 
claimed as a residual of exposure to Agent Orange.

9.  Waiver of overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from October 1947 to 
October 1951.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
originally from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The RO in No. Little Rock, 
Arkansas which has assumed jurisdiction of the veteran's claim.  
The record shows that the Board initially remanded this case in 
October 1993, May 1998, and most recently in March 2000.  





The record shows that the veteran had two Board hearings in this 
matter, both travel board hearings at the RO.  In August 2003 he 
asked for a Board videoconference hearing on several of the appeal 
issues including PTSD if he had not already had one.  In October 
2003 he advised VA that he would withdraw other issues on appeal 
and asked that his appeal for PTSD be forwarded to the Board as 
soon as possible.  In February 2004 he indicated to a VA contact 
representative that he did not want another personal hearing, 
apparently regarding the issues on appeal, and his representative 
in March 2004 did not indicate that the veteran desired another 
hearing before the Board proceeded with the appeal.  Therefore the 
Board will proceed on the record in light of the clarification the 
appellant has provided. 

The record contains a letter dated late in 2003 that refers to 
claims for tobacco use-related disorder and a disability of the 
nose.  The RO previously considered these issues and denied the 
claims.  This recent submission may indicate a desire to reopen 
the claim.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial clarification, consideration, 
and any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

As to the issue of entitlement to service connection for PTSD and 
other matters, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part. are discussed 
further in the remand portion of this decision. 


FINDINGS OF FACT

1.  The veteran did not appeal the January 1991 decision wherein 
the Board denied service connection for hair loss, a skin disorder 
and a lung disorder claimed as residuals of exposure to ionizing 
radiation and residuals of a head injury and a psychiatric 
disorder. 


2.  The evidence submitted since the January 1991 Board decision 
with respect to skin, lung and head injury residuals, to include a 
psychiatric disorder and hair loss does bear directly and 
substantially upon the issues at hand, and because it is neither 
duplicative or cumulative, and is significant, it must be 
considered in order to fairly decide the merits of the claims of 
service connection.  

3.  The veteran completed a timely appeal to the Board on the 
issues of service connection for a disorder of the teeth claimed 
as a residual of exposure to ionizing radiation, and service 
connection for diabetes mellitus claimed as a residual of exposure 
to Agent Orange.

4.  In an October 2003 letter to the RO, the veteran stated that 
he was withdrawing his appeal on the issues of service connection 
for a disorder of the teeth and diabetes mellitus.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1991 decision wherein the 
Board denied entitlement to service connection for hair loss, a 
skin disorder and a lung disorder claimed as residuals of exposure 
to ionizing radiation and residuals of a head injury and a 
psychiatric disorder is new and material, and the veteran's claims 
for those benefits are reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 
20.1104, 20.1105 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issues of entitlement to service connection for a 
disorder of the teeth as a residual of exposure to ionizing 
radiation and diabetes mellitus as secondary to Agent Orange 
exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002) and as amended 
at 68 Fed. Reg. 13236 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a Disorder of the Teeth and Diabetes 
Mellitus

Factual Background

The record shows that the RO denied these claims in February 2003 
and that a notice of disagreement was received in March 2003.  The 
RO issued a statement of the case in May 2003 and the RO received 
the veteran's substantive appeal in June 2003 wherein he asked for 
a Board hearing in this matter.  The veteran submitted a written 
statement to the RO in October 2003 wherein he discussed the 
status of several ongoing appeals and advised the RO that that the 
appeal with respect to the issues of service connection for a 
disorder of the teeth and diabetes mellitus was being withdrawn.


Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b) (2003).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. § 
20.204(c) (2003).  

The manner in which the appellant informed the Board that these 
issues were being withdrawn meets the standard in the current and 
prior versions of the regulation.  Therefore, there remain no 
allegations of errors of fact or law for appellate consideration 
regarding these issues.  

Accordingly, the Board does not have jurisdiction to review the 
appeal and to the extent indicated, it is dismissed as to the 
foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) holding the VCAA is not applicable where it could not affect 
a pending matter or could have no application as a matter of law.  
The recently published regulatory amendments merely implement the 
VCAA and do not provide any rights other than those provided by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


New & Material Evidence

Factual Background

The evidence which was of record prior to January 1991 decision 
wherein the Board denied entitlement to service connection for 
residuals of a head injury, skin disorder, lung disorder, 
psychiatric disorder and hair loss is reported in pertinent part 
below.

The service medical records disclosed that no pertinent 
abnormalities of the feet were found on examination for entry in 
October 1947.  There was no reference to any pertinent disorders 
when he was examined in October 1951 for separation from service.

A March 1975 medical report noted no pertinent medical history and 
a diagnosis of chest pain, rule out myocardial infarction.  Chest 
X-ray was read as showing some emphysematous changes that appeared 
to be either residuals of embolus or previous inflammatory 
changes.  A VA examination in 1987 reported status post pulmonary 
emboli in the left lung, no evidence of psychiatric deficit, 
atraumatic head, skin free of any lesions and no pertinent 
complaint to the examiner.  

A private medical report in 1987 noted a lung blood clot in 1977 
with subsequent shortness of breath and coughing, no other 
pertinent past medical history and a pertinently unremarkable 
examination.  WHH (initials), MD, wrote in 1988 that the veteran 
had been seen since 1979 for an unrelated disability.  Medical 
reports for Social Security Administration (SSA) purposes referred 
to depression and anxiety, alcohol abuse and antisocial 
personality.  WAH, MD, reported in 1988 that enclosed records had 
shown a history of pulmonary embolus, and that the veteran had not 
been seen since mid 1975.  JLR, MD, reported initially in 1989 
that the veteran suffered from chronic problems related to 
inflammatory residuals and scarring of the lungs secondary to 
exposure to an atomic bomb tests in the early 1950's and 
psychological problems related to his boxing performance also 
during his Navy service.  

Dr. JLR reported again in 1989 regarding the history of lung 
scarring/fibrosis, head injury residuals and hair loss, and 
elaborated on the claimed exposure to radiation through service in 
Hiroshima and Nagasaki, and nuclear blasts between 1947 and 1951 
while aboard the USS Springfield.  Dr. JLR also provided records 
showing assessments of tinea pedis and "OB" injury secondary to 
boxing and radiation injury.  In addition to recollections from 
and of the veteran and his hearing testimony, the veteran provided 
photographs that included one of two sailors boxing aboard ship.  

He supported the application to reopen in 1992 with another 
statement from Dr. R and a letter from his sister.  Dr. JLR wrote 
regarding problems related to a radiation injury that "he feels" 
was received by exposure to a bomb blast and time spent in 
Hiroshima and Nagasaki.  The letter also noted recent treatment 
for the skin and psychological problems.  According to the letter 
the veteran had names of persons and physicians who could testify 
to the accuracy and validity of this information.  His sister 
recalled his hair loss upon returned from military service. 

Other evidence associated with the claims file subsequent to the 
January 1991 Board decision is reported in pertinent part below.  

Regarding the claims for skin, hair loss and lung disorders, the 
record shows private evaluations in the early 1990's referred to 
dermatitis, obstructive and restrictive lung disease and hair 
loss, and do not rule out a radiation exposure basis.  More recent 
VA records note these findings as well.  Dr. JLR also reported 
since the prior Board decision that the veteran had organic brain 
disorder as a result of head trauma.  More recent VA records also 
mention organic brain disease but do not provide an etiology for 
it.  


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson 
v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The CAVC has held that VA is required to review for its newness 
and materiality only the evidence submitted by an appellant since 
the last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material evidence, 
the appellant must submit evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 CFR § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1361 
(Fed. Cir. 1998) (the paramount concern in evaluating any judicial 
test for new and material evidence is its consistency with the 
regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with 
other evidence in the record that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how materiality is 
established 
(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does 
not warrant a revision of a previous decision.  Hodge, 155 F.3d at 
1362 (overruling the third prong of the Colvin test (that the 
evidence must be reasonably likely to change the outcome of the 
decision)).

New evidence is evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record. Smith v. West, 12 Vet. 
App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  However, this change in the 
law is not applicable in this case because the appellant's claim 
was not filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).
Service Connection

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection. To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.

38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so short a 
period will establish preservice existence thereof.  Conditions of 
an infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they will 
be held to have preexisted service.  38 C.F.R. § 3.303(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. (West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for skin and lung disorders, hair loss a psychiatric 
disorder other than PTSD and claimed head injury residuals has 
been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits on the issue of new and material evidence to reopen 
the claims noted above.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, supra.

As for PTSD, this is a new claim as it was not considered in the 
previous Board decision so the law and regulations regarding new 
and material evidence do not apply.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) holding that a claim based on the 
diagnosis of a new mental disorder, taken alone or in combination 
with a prior diagnosis of a related mental disorder, states a new 
claim when the new disorder had not been diagnosed and considered 
previously.  


New & Material Evidence

The November 1992 RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claims are therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  

When a veteran seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial was that the veteran did not 
have a lung disorder, skin disorder, psychiatric disorder, 
residuals of a head injury or hair loss linked to service on any 
basis.  His claim was primarily grounded on exposure to ionizing 
radiation with respect to lung, skin and hair loss disorders.  The 
Board denied the claims based on radiation exposure under the 
version of 38 C.F.R. §§ 3.309, and 3.311 then in effect (therein 
identified as 3.311(b)) deciding, in essence, that none of the 
claimed disorders were on the list of radiogenic diseases.  

Thereafter the regulation was amended effective September 1994 to 
give effect to the decision in Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) that held applicable law did not authorize VA to 
establish an exclusive list of radiogenic conditions for which a 
claimant might establish entitlement to service connection under 
section 3.311.  The veteran may bring a claim having the same 
factual basis as a previously disallowed claim when an intervening 
and substantive change in law or regulation creates a new basis 
for entitlement to a benefit.  Such a claim is treated as a new 
claim.  See Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994); 
Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998).  Thus Dr. 
JLR's statements principally are deemed sufficient to meet the 
requirements of section 3.311(b)(4) and the Board will "reopen" 
these claims accordingly.

Regarding residuals of a head injury, the additional medical 
evidence associated with the claims file since the January 1991 
Board decision is new and material because it continues to show 
that an organic brain disorder is not ruled out.  The opinion from 
Dr. JLR in the early 1990's is deemed to be a competent medical 
opinion which links an organic mental disorder (a psychiatric 
disorder) to the claimed head injury sustained while boxing in 
service.  More recent VA records allude to this disorder and do 
not rule out the remote head injury as an etiology.  

This evidence supplements evidence on file prior to the January 
1991 final denial.  This evidence, collectively, is material.  In 
addition, the Board decision in 1991 did not directly decide 
whether the veteran had an organic mental disorder linked to a 
claimed inservice head injury.  The Board simply found that 
depression was not related to service and in so doing it did not 
confront the diagnosis of organic mental disorder.

The Board finds that the presumably credible evidence, Justus, 
supra, submitted since the January 1991 Board decision contributes 
to a more complete picture of the circumstances surrounding the 
origin of chronic skin and lung disorders, claimed head injury 
residuals and other claimed residuals of exposure to ionizing 
radiation.  Hodge, supra.  Consequently, the record contains new 
and material evidence, such that the Board shall reopen the 
claims.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to reopen 
claims of entitlement to service connection for residuals of a 
head injury, hair loss, a skin disorder, a lung disorder and a 
psychiatric disorder, the appeal is granted to this extent only.

The appeal of entitlement to service connection for a disorder of 
the teeth and diabetes mellitus is dismissed.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record shows that the RO has issued 
compliant notice letters in connection with the matters at issue. 

The evidence associated with the claims file in connection with 
the veteran's reopened claim of entitlement to service connection 
for residuals of a head injury suggests that his psychiatric 
disorder other than PTSD may be due to injury sustained in 
service.  What is problematic is that currently there is no 
competent medical opinion referable to the etiology of such an 
acquired psychiatric disorder if present and/or whether if present 
such is/are related to claimed head injury in service.  The 
evidence since the prior Board decision is conflicting on this 
point so it is appropriate to seek further development.  See for 
example Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

The Board is of the opinion that a contemporaneous, comprehensive 
VA examination of the veteran would materially assist in the 
adjudication of his appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). 
("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.


The claims for various residuals of exposure to ionizing radiation 
require unique development under section 3.311 since the veteran 
has established the threshold element of potential radiogenicity 
for his claimed disorders under section 3.311(b)(4).  His claim 
falls under section 3.311(a)(2)(iii) that provides a clearly 
outlined series of steps to be completed.  The Board must point 
out that section 3.311(a)(2)(iii) directs dose determination in a 
claim such as the appellant's.  It requires that a dose estimate 
is to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the RO 
(emphasis added).  

The development actions must comply with the holding in Earle v. 
Brown, 6 Vet. App. 558 (1994).  The claim as it now stands shows 
the veteran did not participate in a radiation-risk activity on 
the basis of his military duty after World War II.  Thus, he was 
not a radiation-exposed veteran and as a result the claim is 
grounded in 38 C.F.R. § 3.311 rather than 38 C.F.R. § 3.309(d).  
Nor does he claim a specified disease listed in section 3.309(d).

As for PTSD, the veteran in June 2002 and March 2003 
correspondence has provided the RO with the names and addresses of 
several comrades whom he contends will corroborate matters he 
asserts as stressors.  He asked VA to contact these individuals 
but it does not appear that the RO attempted to do so.  There is 
also a question regarding the location of deck logs that the RO 
apparently reviewed but did not associate with the claims file.  
In addition, the veteran received assistance from the RO in 
seeking the award of a Purple Heart Medal.  This would be material 
to the PTSD claim, but the record contains no further information 
after the RO letter in September 2002. 

Finally, the Board observes that the veteran filed a notice of 
disagreement in January 2001 with the January 2001 RO 
determination that he had an overpayment of VA benefits.  Although 
the RO apparently issued another determination in February 2004, 
it is not clear from the notice letter whether the adjustment to 
his pension award removed any overpayment noted in the January 
2001 notice.  

Where there has been an initial RO adjudication of a claim and a 
notice of disagreement therewith, the claimant is entitled to a 
Statement of the Case (SOC), and the RO's failure to issue an SOC 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).  Thus 
the Board has no alternative to the clear legal precedent.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record 
of his notification must be incorporated into the claims file.
3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who treated him for head injury residuals including a 
psychiatric disorder, lung and skin disorders and hair loss.  He 
should be requested to complete and return the appropriate release 
forms so that VA can obtain any identified evidence.  All 
identified private treatment records should be requested directly 
from the healthcare providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all outstanding VA treatment 
reports.

The VBA AMC should also attempt to contact individuals the veteran 
named and provide contact information for in his June 2002 and 
March 2003 letters.

The VBA AMC should also associate with the claims file the deck 
logs that were the basis for an abstract contained in the record.  
If the deck logs reviewed are not available, the VBA AMC should 
include a statement for the record accounting for the 
nonavailability.

All information which is not duplicative of evidence already 
received should be associated with the claims file.  

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).


5.  As provided in 38 C.F.R. § 3.311(a)(2)(iii), the VBA AMC 
should insure that all likely sources that may contain information 
of the veteran's claimed exposure to radiation have been 
contacted.  

If the VBA AMC determines that such development has been 
accomplished, the records which have been obtained, including any 
available service records regarding his location, sources 
identified by the appellant, and the records, information and the 
veteran's statements concerning his exposure, should be referred 
to the Under Secretary for Health for the preparation of a dose 
estimate, which may include a determination of no exposure.  

If it is determined that the veteran was exposed to ionizing 
radiation in military service, as claimed, the issue should be 
further developed under 38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(1).  The methodology relied on to construct the dose 
estimate should be thoroughly explained. 

In any review of the claim under 38 C.F.R. § 3.311(c), any opinion 
from the VA Under Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable possibility that a 
claimed disability was caused by inservice exposure, if so 
concluded, must be thoroughly explained and provide adequate 
rationale for any conclusion or conclusions reached.  


In accordance with the guidance in Stone v. Gober, 14 Vet. App. 
116 (2000), such an opinion need not explicitly discuss each of 
the 38 C.F.R. § 3.311(e) factors, but it must be more than a 
cursory explanation and a mere restatement of any opinion obtained 
from the office of the VA Under Secretary for Health.  

6.  Following the above, the VBA AMC should arrange for VA special 
psychiatric and neurologic examinations of the veteran by 
appropriate available medical specialists including on a fee basis 
if necessary, for the purpose of ascertaining the nature, extent 
of severity, and etiology of any chronic acquired 
psychiatric/neurological disorder(s) which may be present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations.  The examiners must 
annotate the examination reports that the claims file was in fact 
made available for review in conjunction with the examinations.

The examiners should correlate their examination assessments and 
studies and should be requested to express an opinion in response 
to the following medical issues:

(a) Does the veteran have any chronic acquired 
psychiatric/neurological disorder(s), specifically an organic 
brain/mental disorder?

(b) If so, is it at least as likely as not that such disorder(s) 
is/are related to service on any basis, in particular claimed head 
injury as a result of boxing during military service, or if 
preexisting service, was/were aggravated thereby?

Any opinions expressed by the examiners must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination reports and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA is completed.  
In particular, the VBA AMC must review the claims file and ensure 
that all VCAA notice and development obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103), and any other applicable legal precedent.




8.  Unless the February 2004 determination regarding the veteran's 
pension rendered the issue moot, the VBA AMC should issue an SOC 
as to the issue of waiver of indebtedness addressed in the January 
2001 RO determination.  

The VBA AMC should advise the veteran of the need to file a 
substantive appeal if he wishes appellate review.  

9.  After undertaking any development deemed essential in addition 
to that specified above in regard to any claimed disorder 
including PTSD, the VBA AMC should adjudicate the issues of 
entitlement to service connection for chronic disorders of the 
skin and lung and hair loss which are claimed as residuals of 
exposure to ionizing radiation and claimed residuals of a head 
injury identified as organic mental/brain disorder on a de novo 
basis.  The VBA AMC should also readjudicate the issue of service 
connection for PTSD.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable period 
of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified by the 
VBA AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



